Case: 20-50285     Document: 00515905123         Page: 1     Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 18, 2021
                                                                          Lyle W. Cayce
                               No. 20-50285                                    Clerk
                            consolidated with
                               No. 20-50292
                             Conference Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jaime Villalobos-Ortiz,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-434-1
                            USDC No. 4:19-CR-761-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50285      Document: 00515905123         Page: 2     Date Filed: 06/18/2021




                                    No. 20-50285
                                  c/w No. 20-50292

          The Federal Public Defender appointed to represent Jaime Villalobos-
   Ortiz has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Villalobos-Ortiz has not filed a response. We have
   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeals present no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeals are DISMISSED. See 5th Cir.
   R. 42.2.




                                          2